Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 9 Months Ended September 30, 12 Months Ended December 31, 2007 2006 (d) 2005 (d) 2004 (d) 2003 (d) 2002 (d) Earnings, as defined: Net income (a) $ 800 $ 842 $ 695 $ 681 $ 772 $ 401 Preferred security dividend requirements 14 14 2 2 29 66 Less undistributed income (loss)of equity method investments 3 2 (1 ) (5 ) (9 ) Income taxes 188 268 128 196 162 214 Total fixed charges as below (excluding capitalized interest, preferred securitydistributions of subsidiaries on a pre-tax basis and interest expense related to discontinued operations) 376 476 505 519 494 573 Total earnings $ 1,378 $ 1,597 $ 1,328 $ 1,399 $ 1,462 $ 1,263 Fixed charges, as defined: Interest on long-term debt $ 395 $ 482 $ 465 $ 491 $ 417 $ 486 Interest on short-term debt andother interest 20 13 29 20 25 70 Amortization of debt discount,expense and premium - net 6 11 23 8 41 25 Estimated interest component ofoperating rentals 18 29 32 34 45 38 Preferred securities distributions ofsubsidiaries on a pre-tax basis 17 24 5 5 45 79 Total fixed charges (b) $ 456 $ 559 $ 554 $ 558 $ 573 $ 698 Ratio of earnings to fixed charges 3.0 2.9 2.4 2.5 2.6 1.8 Ratio of earnings to combined fixedcharges and preferred stockdividends (c) 3.0 2.9 2.4 2.5 2.6 1.8 (a) Net income excludes minority interest, discontinued operations and the cumulative effects of changes in accounting principles. (b) Interest on unrecognized tax benefits is not included in fixed charges. (c) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges. (d) Certain line items have been revised due to the planned sale of PPL's natural gas distribution and propane businesses and the related reclassification of prior period operating results to Discontinued Operations.
